Title: From Thomas Jefferson to Francis Eppes, 10 July 1788
From: Jefferson, Thomas
To: Eppes, Francis


          
            
              Dear Sir
            
            Paris July 10. 1788.
          
          Your favor of Dec. 29. 1787. came to hand May 24. and that of April 4. on the 30th. of June. I will chearfully take the settlement with Jones off your hands, and do it as well as it can be done here. I wrote to him yesterday that I would proceed to settlement when he pleases. I should desire to take as our basis the last account current received by Mr. Wayles during his lifetime: because to that period we may consider his account as approved by Mr. Wayles. Then I must ask you to furnish me immediately 1. a list of all the tobaccoes shipped by Mr. Wayles posterior to those credited in that last account, with the accounts of the sales of them rendered by Jones. 2. A list and vouchers for the tobaccos shipped, after Mr. Wayles’s death, of the produce of the estate before it was divided. 3. A list and vouchers of the tobaccos shipped by us separately to be credited to Mr. Wayles’s account. I shipped one crop only, to wit, the first made after the division. I think it was about 40 hhds. the only vouchers for which are in the inspectors books at Richmond and Manchester. 4. A note of any hard money paiments made him by yourself or Mr. Skipwith. 5. A list of paper paiments deposited in the treasury under the sequestration law. John Randolph’s debt was deposited as it was received in paper money. I made some deposits in my own account towards F. & Jones’s debt. They were of monies I had received for debts contracted before any paper money was issued: but I meant and still mean to use them only in terrorem, to oblige him to a settlement on principles of substantial justice. The conditions I have offered for myself are 1. that he shall abandon interest during the war, eight years: 2. that for every hundred pounds I pay, he shall consider my part of the estate as absolutely discharged of 300£. 3. That I would pay interest incurred before and since the war: 4. that I would take on myself the papermoney deposits I had made; and lastly that I would make him such and such annual   paiments till my third should be fully paid. Yourself and Mr. Skipwith will be so good as to inform me whether you will agree to similar terms, or what others you would propose. I am, like you, on a bed of thorns till I am cleared of debt. I therefore accede to your advice of selling my Cumberland lands, Elkhill and Smith’s, and will beg of yourself and Mr. Lewis to do it. As I never proposed to sell them, I never had a direct offer for them but I had indirect overtures from which I concluded I might have 1500£ a peice for each of the two first before any paper money had been issued. It will be proper that no deed be demandeable till the paiments are actually made, and that, on failure to pay, they may be resold without application to Chancery. The deed for the Cumberland lands must recite expressly that that part is sold for the paiment of Mr. Wayles’s debts, the deed of settlement, recorded in the General court, authorising a sale for that purpose only. I promise to Jones three fifths of the money arising from that sale and shall promise McCaul the other two fifths: as also to divide the rents and produce of my estate in the same proportion. If these should be proportioned to what I formerly rented my estate in Albemarle for, I hope in a reasonable time to be cleared of incumbrance without any further sales:—As to all demands for securityship, as they can be made on the pretence of law only and not of any moral obligation, I should be for treating them very differently from Mr. Wayles private debt. That is a debt of justice and should be honestly paid, because we have the property bought by him with that money. But we have not the property bought by the money for which he was security only. Let those pay who have it. We may conscientiously avoid it by every possible means. As to that for the Negro ship, I never yet saw any thing which could oblige us in law to answer it. The consignment was to Messrs. Wayles and Randolph jointly. On Mr. Wayles’s death then the trust survived to Randolph alone, so did the right to sue on the bonds, so did the profit, and so did all the risque and responsibility. This is the case, unless the ordinary effect of the law has been changed by any express agreement on the part of Mr. Wayles, of which I never saw any evidence. I hope therefore that this cloud will dissipate. I have called on Jones for an explanation of the foundation of this claim.—In order to settle the price of our last shipments of tobacco to Jones, I shall get my friend James Maury of Liverpool to go, at our expence, to Bristol and satisfy himself what tobaccoes sold for there at the times ours
         